FILED
                     UNITED STATES COURT OF APPEALS                          OCT 21 2013

                                                                         MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




HERRY KUSUMA,                                     No. 11-70349

              Petitioner,                         Agency No. A088-121-765

  v.
                                                  ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


Before:      FISHER, GOULD, and BYBEE, Circuit Judges.

       On January 7, 2013, the Board of Immigration Appeals reopened and

terminated proceedings in this case for Kusuma to pursue an application for

adjustment of status. Consequently, there is no final order of removal currently in

effect, and this court lacks jurisdiction over the petition for review. See 8 U.S.C.

§ 1252(a)(1); Alcala v. Holder, 563 F.3d 1009, 1013 (9th Cir. 2009). Thus, we

grant Kusuma’s July 12, 2013, motion to withdraw his petition for review.

       PETITION FOR REVIEW DISMISSED.